Citation Nr: 1130035	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), adjustment disorder, and depression.

2.  Entitlement to an initial rating higher than 10 percent for a left knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from September 2004 to February 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2009, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  At that outset of the hearing, he withdrew an additional claim he also had appealed for service connection for a lung condition, including bronchitis.  38 C.F.R. § 20.204 (2010).

The Board subsequently, in May 2010, remanded the remaining claims for service connection for an acquired psychiatric disorder and for a higher rating for the left knee disability to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Upon completion of all necessary additional development of these claims, the AMC issued a supplemental statement of the case (SSOC) in May 2011 continuing to deny these claims, so they are again before the Board.


FINDINGS OF FACT

1.  A Report of Medical Examination in August 2004 at the time of the Veteran's military enlistment makes no reference to a psychiatric disorder of any sort or to a history of psychiatric problems or mental health related issues.

2.  The Veteran's service treatment records (STRs) show that he was hospitalized for psychiatric-related problems a very short time later after completing just basic training and received diagnoses of adjustment disorder, social anxiety, and personality disorder (not otherwise specified (NOS)), which ultimately resulted in him being medically discharged from service in February 2005.

3.  In March 2005, so only one month after his medical discharge from service, the Veteran received an additional diagnosis of major depressive disorder, and he since has received ongoing treatment for adjustment disorder, social anxiety disorder, and depression.

4.  There is not clear and unmistakable evidence establishing the Veteran's psychiatric disorder, regardless of the diagnosis, preexisted his military service.

5.  And although the most probative (meaning competent and credible) evidence indicates he does not have PTSD, there is sufficient evidence in the file to conclude he has an acquired psychiatric disorder - namely, adjustment disorder, social anxiety disorder, and depression - which as likely as not is the result of his military service.

6.  Since the initial grant of service connection, except for a period in which a temporary total rating was assigned following knee surgery, the Veteran's left knee disability has been manifested by range of motion from 0 degrees of extension to 130 degrees of flexion, without X-ray evidence of arthritis and no objective indication of recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including especially adjustment disorder, social anxiety disorder, and depression, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria are not met, however, for an initial rating higher than 10 percent for the left knee disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA's duties to notify and assist a claimant have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since the Board is granting the claim for service connection for an acquired psychiatric disorder, to include adjustment disorder, social anxiety disorder, and depression, a discussion of these duties under the VCAA is not needed for this particular claim.  This claim is being granted, regardless, so even if the Board was to assume for the sake of argument that the Veteran has not received the required notice, this ultimately is inconsequential concerning this claim and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law holding that VCAA notice errors are presumptively prejudicial and indicating, instead, the pleading party bears this burden of proof and that, to show an error is unduly prejudicial, it must be outcome determinative of a claim).  This clearly cannot occur in this particular instance, so a discussion of the VCAA is only needed concerning the remaining claim for an initial rating higher than 10 percent for the left knee disability.  

Letters meeting the VCAA requirements as they concern this remaining claim were provided to the Veteran prior to the initial grant of service connection for his left knee disability.  And since the appeal now concerns his "downstream" claim for a higher initial rating for this disability, VA is not obligated to provide additional notice concerning this downstream issue.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide a statement of the case (SOC) if this disagreement is not resolved.  The RO issued an SOC in March 2007 addressing this downstream issue, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher initial rating for his left knee disability.  As such, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this increased-rating claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records the Veteran and his representative identified as potentially relevant.  The Veteran's left knee also was examined for VA compensation purposes in June 2005 and more recently in June 2010.  The findings from those examinations provide the information needed to rate this disability, such that additional examination is not needed.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  This is particularly true with the most recent VA examination in June 2010, which substantially complies with the Board's February 2010 remand directives insofar as addressing all elements or components of this left knee disability to determine the appropriate rating for it.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran in this case.


II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, Including PTSD, Adjustment Disorder, and Depression

The Veteran claims that he developed an acquired psychiatric disorder during and as a result of his military service.  For the reasons and bases set forth below, the Board finds that the evidence supports his claim to the extent this evidence shows that his diagnoses of adjustment disorder, social anxiety disorder, and depression were incurred in service. 

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection for PTSD requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

An in-service injury alone is not enough, as there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In order to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.")  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).


B.  Analysis

In this case, the record shows the Veteran has been diagnosed with adjustment disorder, social anxiety disorder, and depression.  In addition, several VA treatment records lists a diagnosis of PTSD, although the preponderance of the medical evidence ultimately shows this is not an appropriate diagnosis.  In June 2005 and July 2010, for example, two different psychiatrists reviewed the claims file, interviewed the Veteran, and conducted mental status examinations before concluding he does not have PTSD.

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See again 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  See Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

The Board is persuaded by these opinions against this diagnosis, however.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

The RO denied the Veteran's claim on the basis that he was separated from service on account of a personality disorder, although a VA psychiatrist declined to diagnose a personality disorder during the July 2010 VA examination, thereby also calling into question even this diagnosis.  In any event, personality disorders are not diseases or injuries within the meaning of applicable legislation and VA regulations for compensation purposes and, therefore, are not disabilities for which service connection may be granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  Service connection only may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992). 

Therefore, since the evidence shows the Veteran has a current psychiatric disorder involving adjustment disorder, social anxiety disorder, and depression, the determinative issue is whether these disorders were either incurred in or aggravated by his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

At the time the Veteran entered military service, there were no psychiatric problems or issues noted or observed during his enlistment physical, either in the way of a relevant subjective complaint, pertinent history, or objective clinical finding such as a noteworthy diagnosis.  The Board therefore must presume that he entered service in sound mental health.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board also finds that this presumption has not been rebutted, since clear and unmistakable evidence does not show that his psychiatric disorders since diagnosed pre-existed his military service.  And even assuming for the sake of argument that this burden has been met, clear and unmistakable evidence does not show that any pre-existing psychiatric disorder was not aggravated during or by his service.

The Veteran's STRs show he was seen in a mental health unit in January 2005 after decompensating, in which he fell to the ground begging to go home and crying, "I'm living in a cage."  He reported extreme sadness, lack of courage, and low self-esteem.  He was admitted to the mental health unit in-patient facility for observation and evaluation, where he was ultimately diagnosed with adjustment disorder, social anxiety, and PD [personality disorder].  It was therefore recommended that he be medically discharged due to his personality disorder.  His discharge papers, which he signed, also listed personality disorder as the reason for his discharge.  None of the STRs, however, indicates his diagnoses of adjustment disorder and social anxiety existed prior to service.

In March 2005, shortly after his medical discharge from the military, the Veteran was diagnosed with major depression, with diurnal variation.  It was noted that he had no problem at the time he entered service, but that he quickly became lonely, frustrated, and depressed.  The evaluating clinician also noted there was no prior history of depression or anxiety.   The Veteran continued to receive psychiatric treatment from VA for various disorders - namely, adjustment disorder and depression.  None of these records, however, includes a medical opinion that these disorders preexisted his military service.

As a result, on remand, a VA examining psychiatrist was asked to determine whether the Veteran's psychiatric disorder clearly and unmistakably existed prior to service and, if so, whether it clearly and unmistakably was not aggravated by service.  In a July 2010 report, the VA psychiatrist diagnosed the Veteran with:  (1) social anxiety disorder, and (2) major depressive disorder, recurrent, moderate.  No personality disorder was diagnosed.  Instead, under Axis II, the psychiatrist merely listed "Cluster C Personality Trait."  The psychiatrist then indicated that the Veteran's symptoms of social anxiety existed prior to service, which likely caused his poor performance in the military, and that his experiences in the military more likely than not contributed to the worsening of symptoms.  The psychiatrist did not comment on whether the Veteran's major depressive disorder preexisted service. 

Based on the foregoing, the Board finds that the presumption of soundness has not been rebutted because clear and unmistakable evidence does not show the Veteran's psychiatric disorder (other than perhaps his personality disorder) existed prior to his military service.  The only indication that it may have preexisted service is the VA psychiatrist's opinion that the Veteran's symptoms of social anxiety existed prior to service.  This opinion, however, does not meet the standard of clear and unmistakable evidence.  The Court has held that clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131, citing Laposky, 4 Vet. App. at 334.  But, again, even assuming for the sake of argument that clear and unmistakable evidence shows that his psychiatric disorder preexisted service, the second prong of no aggravation has not been met to rebut the presumption of soundness.  This is evident by the psychiatrist's opinion that the Veteran's preexisting social anxiety "was worsened by his experiences in the military."  VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service beyond its natural progression.  See Wagner, 370 F.3d at 1096.

The Board thus finds that the Veteran entered the military with no preexisting psychiatric disorder.  Therefore, the only remaining issue is whether his psychiatric disorder was incurred in service.  See Watson, Maggitt, D'Amico, Hibbard, Collaro, all supra.  No mental health care provider or other qualified clinician has specifically addressed the issue of service incurrence.  The Board's February 2010 remand requested that the Veteran be afforded a VA examination so that this question could be addressed; however, the psychiatrist who examined the Veteran in July 2010 failed to answer this question.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA, as a matter of law, a concomitant duty to ensure compliance with the terms of the remand).  Noncompliance with remand instructions by the Board ordinarily requires another remand to ensure substantial compliance.  Id.  

Here, though, the Board finds that the evidence of record supports a finding that the Veteran's psychiatric disorder was incurred to service, inasmuch as it is patently apparent from the evidence in the file that it was not until he was in service that he began experiencing the extent of symptoms mentioned, indeed, so much so that the severity of his associated disability eventually resulted in his medical discharge from service.  Therefore, there is no prejudice in deciding this claim in light of the fact that the VA psychiatrist failed to answer the question posed by the Board concerning service incurrence.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  This evidence favorable to the claim includes the STRs showing the Veteran was hospitalized and treated for adjustment disorder and social anxiety.  Although his military discharge papers note that he was being medically discharged from the military due to a personality disorder only, for which as explained service connection is expressly precluded, he was still diagnosed with adjustment disorder and social anxiety in service.  Thus, his STRs provide compelling evidence in support of his claim.

Medical records developed after service also provide compelling evidence in support of the Veteran's claim.  A March 2005 VA treatment record shows treatment for major depression only one month after his medical discharge from the military.  This report also notes that it was during service when he had first became lonely, frustrated, and depressed.  During the several years since, he has continued to receive VA outpatient treatment for depression, identified as simply "depression" or "major depressive disorder."  A VA psychiatrist in July 2010 also diagnosed social anxiety disorder, which is identical to the diagnosis of social anxiety the Veteran received while in service.  

In sum, the record shows treatment for a psychiatric disorder in service (indentified as adjustment disorder and social anxiety), treatment for depression resuming just one month after his medical discharge from the military, and continuity of symptomatology since service.  Thus, the medical evidence clearly supports a finding that the Veteran's psychiatric disorder - namely, his adjustment disorder, social anxiety disorder, and depression - was incurred in service.  


III.  Entitlement to an Initial Rating Higher Than 10 Percent for the Left Knee Disability

The Veteran's STRs show that he was seen after twisting his left knee.  The diagnosis was left patellofemoral pain syndrome (traumatic synovitis).  On February 24, 2005, the Veteran filed a claim for service connection for a left knee disability.  Then, on May 23, 2005, while his claim was pending at the RO, he underwent a left knee anterior cruciate ligament replacement with autograph.  

In the September 2005 rating decision on appeal, the RO granted service connection for a left knee disability, identified as status post left knee trauma requiring anterior cruciate ligament reconstruction with residual pain.  The RO assigned an initial 10 percent rating retroactive effective from February 19, 2005, the day following his separation from active duty.  The RO also assigned a temporary total (100 percent) rating from May 23, 2005, until September 1, 2005, based on the need for convalescence following his left knee surgery.  On September 1, 2005, the RO resumed the initial 10 percent rating.  See 38 C.F.R. § 4.30.

The Veteran appealed that decision by requesting a higher initial rating.  Therefore, the issue on appeal is entitlement to an initial rating higher than 10 percent for a left knee disability - excluding, of course, the period from May 23, 2005, until September 1, 2005, during which time he was awarded a temporary total rating. 

Since his claim arises from his disagreement with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging", with equal consideration for the entire body of evidence.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, when a Veteran timely appeals an initial rating, VA must consider whether the rating should be "staged" to compensate the Veteran for times since the effective date of the award when the disability may have been more severe than at other times during the course of the appeal).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

The RO assigned a 10 percent rating for the Veteran's left knee disability based on his complaints of painful motion.  The Board will therefore rate the Veteran's left knee disability under the diagnostic code pertaining to range of motion of the knee or leg.  Limitation of flexion of the knee is rated in accordance with Diagnostic Code (DC) 5260.  This code provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance with DC 5261.  This code provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulation defines normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

Applying the range-of-motion criteria to the facts of this case, the Board finds that the preponderance of the evidence is against an initial rating higher than 10 percent for the Veteran's left knee disability.  The Veteran's left knee was examined on two separation occasions for VA compensation purposes.  The first examination in June 2005 is not relevant, however, since it was performed only one month following his left knee surgery and during the period in which he was receiving a temporary total rating while convalescing from that procedure.  Nevertheless, testing at that time revealed that his left knee demonstrated motion from zero degrees of extension to 90 degrees of flexion, which does not even meet the criteria for a compensable rating under DC 5260 or DC 5261.  The second examination in June 2010 showed that his left knee demonstrated even greater motion, with zero degrees of extension to 130 degrees of flexion.  

The Board emphasizes that these findings do not even meet the criteria for a compensable rating under DC 5260 or DC 5261.  But the RO apparently assigned a 10 percent rating based on the Veteran's complaints of painful motion.  A minimum 10 percent rating is appropriate when there is both painful motion and X-ray evidence of arthritis.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that a painful major joint or group of joints affected by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a 10 percent rating, even though there is no actual limitation of motion).  In this case, however, there is no X-ray evidence of arthritis involving the Veteran's left knee joint  to warrant a 10 percent rating - although the Board will not disturb this rating.  Therefore, in light of the fact that the Veteran's left knee has full extension and flexion greater than 45 degrees, there is simply no basis to assign a disability rating in excess of 10 percent under the range-of-motion criteria.

The Board also finds that a disability rating higher than 10 percent is not warranted on the basis of functional loss due to pain, or on the basis of weakened movement, excess fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  Since the 10 percent rating has been assigned based solely on the Veteran's complaints of pain, even in the absence of X-ray evidence of arthritis, a higher rating is not appropriate under these provisions.  In any event, the June 2010 examination report notes that there was no additional limitation of motion with repetition due to pain, fatigue, weakness, lack of endurance, or incoordination.  Indeed, the examiner's diagnosis was status post anterior cruciate ligament reconstruction and repair of the left knee in may 2005, with full range of motion, not using any pain medications and negative Deluca as noted above.  As such, a disability rating higher than 10 percent is not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board also finds that a separate rating is not warranted for the Veteran's left knee disability on the basis of subluxation or lateral instability.  The Board notes that where a Veteran has a knee disability involving instability and arthritis, separate ratings may be assigned under DC 5003 and DC 5257.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Under DC 5257, slight impairment of the knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation; moderate impairment of the knee warrants a 20 percent evaluation; and severe impairment of the knee warrants a 30 percent evaluation. See 38 C.F.R. § 4.71a, DC 5257 (2010).  But since both examination reports note that the Veteran's left knee is stable with no X-ray evidence of arthritis, there is simply no basis to assign a separate rating under DC 5257.

There is no indication that the Veteran's left knee disability is so exceptional or unusual as to render impractical the application of the regular rating schedule standards, which would warrant the assignment of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability are contemplated by the schedular rating criteria.  And there is no evidence of hospitalization, much less on a frequent basis, or marked interference with his employment, meaning above and beyond that contemplated by his schedular rating.  Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, as they do in this case, then the assigned schedular rating is not inadequate and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For these reasons and bases, the Board finds that the preponderance of the evidence is against an initial disability rating in excess of 10 percent for the Veteran's left knee disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  But as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b).  Hence, the appeal is denied.



ORDER

The claim for service connection for an acquired psychiatric disorder - involving adjustment disorder, social anxiety disorder, and depression - is granted

The claim for a disability rating higher than 10 percent for a left knee disability is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


